DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 02, 2022 has been entered. Claims 1-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"vacuum device" in claims 1 and 4.
"collection component in claims 1 and 4.
"medical diagnostic instrument" in claim 1.
“sample collection unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 2014/0073990 A1) (Hereinafter – Holmes).

Regarding claim 1, Holmes discloses A system for analyzing collected bodily fluids and related materials from a live patient, said system comprising (Abstract and entire document):
at least one vacuum device attached to at least one fluid removal line (Para. [0080], “The negative pressure may be negative relative to the pressure at the first end of the channel and/or ambient air. In one example, the containers may have a vacuum therein.”),
at least one collection component associated with both of said at least one vacuum device and said at least one fluid removal line (Para. [0045], “A base 140 may house one or more container therein. The containers may be in fluidic communication with the channels and/or may be brought into fluidic communication with the channels. An end of a channel may be within the container or may be brought within the container. A base may have one or more optical indicator 142a, 142b that may provide a visual indication of whether sample has reached one or more container housed in the base.”), and
at least one medical diagnostic instrument (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”);
wherein said at least one fluid removal line has an open end distal to said at least one vacuum device and configured for placement within or on a surgical wound (Para. [0042], “The position of the channels may be affixed by the device body and/or the support. In some embodiments, the channels may be defined as lumens inside a hollow needle. In some embodiments, the channels are only defined on three sides, with at least one side that is open.”);
wherein said at least one vacuum device operates to transfer bodily fluid from said wound to said at least collection component through said at least one fluid removal line (Para. [0080] – [0081], “In some instances, different types of motive forces may be used at different stages of sample collection. Thus, one type of motive force may be used to draw the sample into the channel, and then a different type of motive force may be used to move sample from the channel into the container. For example, a capillary force may draw the sample into a channel, and a pressure differential may drive the sample from the channel into the container. Any combinations of motive forces may be used to draw sample into the channel and into the container. In some embodiments, the motive force(s) used to draw sample into the channel is different from motive force(s) used to draw sample into the container.”);
wherein the at least one collection component is configured to remove the bodily fluid so that the at least one collection component collects the bodily fluid and provides the collected bodily fluid to the at least one medical diagnostic instrument so that the collected bodily fluid is analyzed at a remote location (Para. [0146], “By way of non-limiting example, removing the containers 946a, 946b allows them to be placed with other containers in a climate controlled container for transport to an analysis site. Optionally, the containers 946a, 946b may be removed to allow for pre-treatment such as but not limited to centrifugation prior to being sent on for processing at an analysis site. Alternatively, the containers 946a, 946b may remain with the base.”); and
wherein said at least one vacuum device provides a controlled rate of the bodily fluid removal from said live patient at specified times (Para. [0081], “In some alternative embodiments, the motive force(s) may be the same for each stage. In some embodiments, the motive force(s) are applied sequentially or at defined time periods. By way of non-limiting example, motive force(s) to draw sample into the container is not applied until the at least one channel has reach a minimum fill level. Optionally, motive force(s) to draw sample into the container is not applied until the at least two channels have each reach a minimum fill level for that channel. Optionally, motive force(s) to draw sample into the container is not applied until all channels have each reach a minimum fill level for that channel. In some embodiments, the motive force(s) are applied simultaneously.”).
Regarding claim 2, Holmes discloses The system of Claim 1 wherein said at least one collection component includes one or more sensors with fluid analysis capabilities or enables/facilitates fluid analysis pertaining to at least one chemical or biochemical, physical or biophysical, optical, electromagnetic, or other relevant characteristic of the bodily fluid, constituents of the bodily fluid, or any byproducts which may form in the sample collection unit either naturally, or as a result of intentional modification of the sample or sample environment (Para. [0280], “In one non-limiting example, one of these components 2512, 2514, or 2516 may be a centrifuge with an imaging configuration to allow for both illumination and visualization of sample in the container. Other components 2512, 2514, or 2516 perform other analysis, assay, or detection functions.”).
Regarding claim 3, Holmes discloses The system of Claim 1, wherein said at least one collection component includes equipment or materials intended to control, either actively or passively, characteristics of the sample or sample constituents which include, but are not limited to the following: temperature,  humidity, UV light transmittance and absorbance, shock and vibration, fluid ingress or egress, pH, gas ingress, egress, ambient concentration or absorbance of constituents of the sample, or any other biologically, clinically, or physically relevant characteristic (Para. [0262], “In some instances, a surface of the container may be coated and/or treated with a material. For example, an interior surface of the container may be coated with fixatives, antibodies, optical coatings, anticoagulant, and/or preservatives. These may be the same or different from any material coatings in the channels.”).
Regarding claim 4, Holmes discloses A method of collecting bodily fluids and related materials from a live patient, said method comprising (Abstract and entire document):
a) collecting via at least one vacuum device that is attached to at least one fluid removal line and leading to at least one collection component associated with both of said at least one vacuum device and said at least one fluid removal line (Para. [0080], “The negative pressure may be negative relative to the pressure at the first end of the channel and/or ambient air. In one example, the containers may have a vacuum therein.”);
b) placing said at least one fluid removal line on or within the body of said live patient (Para. [0042], “The position of the channels may be affixed by the device body and/or the support. In some embodiments, the channels may be defined as lumens inside a hollow needle. In some embodiments, the channels are only defined on three sides, with at least one side that is open.”);
c) activating said at least one vacuum device at a controlled rate of fluid removal, thereby transferring the bodily fluid comprising one or more of surgical fluid and/or wound fluid from said live patient to said at least one collection component (Para. [0080] – [0081], “In some instances, different types of motive forces may be used at different stages of sample collection. Thus, one type of motive force may be used to draw the sample into the channel, and then a different type of motive force may be used to move sample from the channel into the container. For example, a capillary force may draw the sample into a channel, and a pressure differential may drive the sample from the channel into the container. Any combinations of motive forces may be used to draw sample into the channel and into the container. In some embodiments, the motive force(s) used to draw sample into the channel is different from motive force(s) used to draw sample into the container.”);
d) discontinuing said collection component after a set period of time, leaving a resultant collection of removed bodily fluid from said live patient (Para. [0080] – [0081], “In some instances, different types of motive forces may be used at different stages of sample collection. Thus, one type of motive force may be used to draw the sample into the channel, and then a different type of motive force may be used to move sample from the channel into the container. For example, a capillary force may draw the sample into a channel, and a pressure differential may drive the sample from the channel into the container. Any combinations of motive forces may be used to draw sample into the channel and into the container. In some embodiments, the motive force(s) used to draw sample into the channel is different from motive force(s) used to draw sample into the container.”); 
e) wherein said at least one collection component includes fluid analysis capabilities or enables/facilitates fluid analysis pertaining to at least one chemical or biochemical, physical or biophysical, optical, electromagnetic, or other relevant characteristic of the bodily fluid or constituents of the bodily fluid (Para. [0280], “In one non-limiting example, one of these components 2512, 2514, or 2516 may be a centrifuge with an imaging configuration to allow for both illumination and visualization of sample in the container. Other components 2512, 2514, or 2516 perform other analysis, assay, or detection functions.”); and
f) analyzing the bodily fluid with at least one medical diagnostic instrument at a remote location (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”).
Regarding claim 5, Holmes discloses The method of Claim 4, wherein said collected bodily fluid is further transferred to the at least one medical diagnostic instrument for analysis (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”).
Regarding claim 6, Holmes discloses The method of Claim 4, wherein said collected bodily fluid is evaluated, characterized, or analyzed while still in a sample collection unit by equipment or analysis modalities external to the sample collection unit (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”).
Regarding claim 7, Holmes discloses The method of Claim 4, wherein said collected bodily fluid is evaluated, characterized, or analyzed while still in a sample collection unit by equipment or analysis modalities internal to, or onboard the sample collection unit (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”).
Regarding claim 8, Holmes discloses The method of Claim 4, wherein said at least one collection component includes equipment or materials with a sensor intended to control, either actively or passively, characteristics of the sample or sample constituents which include, but are not limited to the following: temperature, humidity, UV light transmittance and absorbance, shock and vibration, fluid ingress or egress, pH, gas ingress, egress, ambient concentration or absorbance of constituents of the sample. or any other biologically, clinically, or physically relevant characteristic (Para. [0262], “In some instances, a surface of the container may be coated and/or treated with a material. For example, an interior surface of the container may be coated with fixatives, antibodies, optical coatings, anticoagulant, and/or preservatives. These may be the same or different from any material coatings in the channels.”).
Regarding claim 11, Holmes discloses The system of claim 1, wherein the collection component comprises a sample- collection apparatus that comprises a flexible material (Para. [0251], “In some embodiments, the container body may be formed of a rigid material. For example, the container body may be formed of a polymer, such as polypropylene, polystyrene, or acrylic. In alternate embodiments, the container body may be semi-rigid or flexible.”).
Regarding claim 13, Holmes discloses The system of claim 11, wherein the sample-collection apparatus comprises a stopcock, capped or non-capped twist-open or squeeze-open outlet configured to allow the bodily fluid to be removed (Para. [0248], “The containers may contain a cap 1820. The cap may be configured to fit over an open end of the container. The cap may block the open end of the container. The cap may fluidically seal the container. The cap may form a fluid-tight seal with the container body.”).
Regarding claim 14, Holmes discloses The system of claim 1, further comprising: a chemical or biologically-derived substance that preserves, stores, or modifies the bodily fluid after the bodily fluid is collected (Para. [0262], “In some instances, a surface of the container may be coated and/or treated with a material. For example, an interior surface of the container may be coated with fixatives, antibodies, optical coatings, anticoagulant, and/or preservatives. These may be the same or different from any material coatings in the channels.”).
Regarding claim 15, Holmes discloses The system of claim 11, wherein the flexible material of the sample-collection apparatus comprises a conical shaper or tapered section that is configured to be placed in a centrifuge (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”).
Regarding claim 16, Holmes discloses The method of claim 4, wherein the at least one collection component comprises a sample-collection apparatus that comprises a flexible material (Para. [0251], “In some embodiments, the container body may be formed of a rigid material. For example, the container body may be formed of a polymer, such as polypropylene, polystyrene, or acrylic. In alternate embodiments, the container body may be semi-rigid or flexible.”).
Regarding claim 18, Holmes discloses The method of claim 16, wherein the sample-collection apparatus comprises a stopcock, capped or non-capped twist-open or squeeze-open outlet configured to allow the bodily fluid to be removed (Para. [0248], “The containers may contain a cap 1820. The cap may be configured to fit over an open end of the container. The cap may block the open end of the container. The cap may fluidically seal the container. The cap may form a fluid-tight seal with the container body.”).
Regarding claim 19, Holmes discloses The method of claim 4, further comprising: a chemical or biologically-derived substance that preserves, stores, or modifies the bodily fluid after the bodily fluid is collected (Para. [0262], “In some instances, a surface of the container may be coated and/or treated with a material. For example, an interior surface of the container may be coated with fixatives, antibodies, optical coatings, anticoagulant, and/or preservatives. These may be the same or different from any material coatings in the channels.”).
Regarding claim 20, Holmes discloses The method of claim 16, wherein the flexible material of the sample-collection apparatus comprises a conical shaper or tapered section that is configured to be placed in a centrifuge (Para. [0247], “The container 1800 may have a shape conducive to enabling centrifugation of small volume blood samples. This allows the collected sample in the containers to be taken directed to a centrifuge without having to further transfer the sample fluid to yet another container that is used in the centrifuge device.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2014/0073990 A1) (Hereinafter – Holmes) in view of Holmes et al. (US 2013/0079599 A1) (hereinafter – Holmes 2).

Regarding claim 9, Holmes discloses The system of claim 1, Holmes fails to disclose further comprising a communication device that wirelessly or wiredly communications with another device that associated with a patient, a caregiver, or a health-care professional.
However, in the same field of endeavor, Holmes 2 teaches further comprising a communication device that wirelessly or wiredly communications with another device that associated with a patient, a caregiver, or a health-care professional (Para. [0077], “In some embodiments, a system above, alone or in combination, is configured for two-way communication with a point of service server. In some cases, the two-way communication is wireless.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Holmes to include a communication as taught by Holmes 2 in order to increase accuracy and rapidness of testing (Para. [0007], “Systems and methods are needed at the time and place in which care is provided for rapid, frequent and/or more accurate diagnoses, ongoing monitoring, and facilitation and guidance of treatment. Systems and methods disclosed herein meet this and related needs.”).
 Regarding claim 10, Holmes discloses The method of claim 4, Holmes fails to disclose further comprising a step of sending communications from the at least one vacuuming device to another device associated with a patient, a caregiver, or a health-care professional.
However, in the same field of endeavor, Holmes 2 teaches further comprising a step of sending communications from the at least one vacuuming device to another device associated with a patient, a caregiver, or a health-care professional (Para. [0077], “In some embodiments, a system above, alone or in combination, is configured for two-way communication with a point of service server. In some cases, the two-way communication is wireless.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Holmes to include a communication as taught by Holmes 2 in order to increase accuracy and rapidness of testing (Para. [0007], “Systems and methods are needed at the time and place in which care is provided for rapid, frequent and/or more accurate diagnoses, ongoing monitoring, and facilitation and guidance of treatment. Systems and methods disclosed herein meet this and related needs.”).
Regarding claim 12, Holmes discloses The system of claim 11, Holmes fails to disclose wherein the sample-collection apparatus comprises perforations located at a top or a bottom of the sample-collection apparatus so that the perforations are weakened points in the flexible material that facilitation tearing or cutting of the sample-collection apparatus.
However, in the same field of endeavor, Holmes 2 teaches wherein the sample-collection apparatus comprises perforations located at a top or a bottom of the sample-collection apparatus so that the perforations are weakened points in the flexible material that facilitation tearing or cutting of the sample-collection apparatus (Para. [0836], “Vessel can be of different geometries including, but not limited to, rectangular, cylindrical, hexagonal, and may include, without limitation, attributes such as perforations, permeable membranes, particulates or gels depending on the application. Vessels may be comprised of microfluidic channels or electrical circuits, optionally on a silicon substrate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Holmes to include a perforation as taught by Holmes 2 in order to increase accuracy and rapidness of testing (Para. [0007], “Systems and methods are needed at the time and place in which care is provided for rapid, frequent and/or more accurate diagnoses, ongoing monitoring, and facilitation and guidance of treatment. Systems and methods disclosed herein meet this and related needs.”).
Regarding claim 17, Holmes discloses The method of claim 16, Holmes fails to disclose wherein the sample-collection apparatus comprises perforations located at a top or a bottom of the sample-collection apparatus so that the perforations are weakened points in the flexible material that facilitation tearing or cutting of the sample-collection apparatus.
However, in the same field of endeavor, Holmes 2 teaches wherein the sample-collection apparatus comprises perforations located at a top or a bottom of the sample-collection apparatus so that the perforations are weakened points in the flexible material that facilitation tearing or cutting of the sample-collection apparatus (Para. [0836], “Vessel can be of different geometries including, but not limited to, rectangular, cylindrical, hexagonal, and may include, without limitation, attributes such as perforations, permeable membranes, particulates or gels depending on the application. Vessels may be comprised of microfluidic channels or electrical circuits, optionally on a silicon substrate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Holmes to include a perforation as taught by Holmes 2 in order to increase accuracy and rapidness of testing (Para. [0007], “Systems and methods are needed at the time and place in which care is provided for rapid, frequent and/or more accurate diagnoses, ongoing monitoring, and facilitation and guidance of treatment. Systems and methods disclosed herein meet this and related needs.”).


Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791